Citation Nr: 0207812	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent from October 1, 2000 for residuals of comminuted 
and displaced tibial fracture with arthrofibrosis, post-
traumatic degenerative changes, septic arthritis, and acute 
osteomyelitis, status post left total knee arthroplasty with 
tibial tubercle osteotomy.  

2.  Entitlement to an initial disability rating greater than 
20 percent for residuals of probable compartment syndrome 
with peroneal, femoral, tibial, and sacral plexus and gluteal 
nerve injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1979 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Board Member in 
Washington, DC in January 2002.  A transcript of that hearing 
is associated with the claims folder.  During and after the 
hearing, the veteran submitted additional medical evidence 
directly to the Board.  The Board may evaluate this evidence 
without referral to the RO.  See 67 Fed. Reg. 3,099 (Jan. 23, 
2002) (amending 38 C.F.R. § 20.1304). 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The left knee disability is manifested by subjective 
complaints of constant moderate pain that increases with 
activity, swelling, and stiffness; and objective evidence of 
range of motion limited, at worst, to 0 to 95 degrees by 
pain, as well as some left quadriceps atrophy, left knee 
tenderness, fatigue, and lack of endurance.  There is no 
particular finding or complaint of weakness associated with 
the left knee disability.  The knee is stable, without 
objective finding of effusion, swelling, deformity, or 
incoordination associated with the orthopedic disability.  
The veteran does not require or use a knee brace.    
3.  Manifestations of residuals of probable compartment 
syndrome with nerve injuries include subjective complaint of 
decreased sensation on the anterior aspect of the left leg 
from the knee to the toes and difficulty walking due to some 
foot drop and drooping toes.  The veteran uses an AFO to aid 
in walking, but no cane or other assistive device.  Physical 
examination reveals decreased sensation to pain and touch and 
reduced ability to dorsiflex the left foot and toes.  
Electrodiagnostic testing shows mild abnormality of the 
superficial peroneal sensory nerve.  The motor nerves are 
intact by testing and physical examination.    


CONCLUSION OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent from October 1, 2000 for residuals of 
comminuted and displaced tibial fracture with arthrofibrosis, 
post-traumatic degenerative changes, septic arthritis, and 
acute osteomyelitis, status post left total knee arthroplasty 
with tibial tubercle osteotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.68, 4.71a, Diagnostic Code 
5055 (2001).   

2.  The criteria for an initial 30 percent disability rating 
for residuals of probable compartment syndrome with peroneal, 
femoral, tibial, and sacral plexus and gluteal nerve injuries 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.68, 
4.124a, Diagnostic Code 8521 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the July 2000 and August 2001 rating decisions, 
October 2000 statement of the case, and August 2001 
supplemental statement of the case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate his claim.  
The Board notes that there is no power of attorney of record 
in favor of the veteran's current representative, Disabled 
American Veterans, until January 2002.  With respect to the 
duty to assist, the RO secured a complete medical 
examination.  The veteran has submitted copies of relevant 
medical records from VA, the National Naval Medical Center, 
and the Naval Medical Clinic.  The Board emphasizes that, 
according to the veteran's January 2002 testimony, his 
current treatment consists of medication and home exercises.  
He does not have regular follow-up visits.  Therefore, the 
Board is satisfied that all medical records pertinent to the 
matters on appeal are associated with the claims folder, such 
that no additional action is required.  Finally, the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual Background

Service medical records showed that the veteran fell from a 
ladder in November 1998, sustaining a comminuted left tibial 
fracture.  He underwent open reduction and internal fixation 
of the fracture in December 1998.  Initial presentation had 
also included a peroneal nerve palsy.  The veteran 
subsequently developed septic left knee arthritis and 
osteomyelitis of the left tibia.  Notes dated in April 1999 
also reflected a history of sciatic nerve injury.  
Electrodiagnostic studies performed in April 1999 confirmed 
partial lesion of the left sacral plexus, left femoral motor 
nerve, left tibial nerve, and left common peroneal nerve.  
The veteran underwent surgical release of left knee 
arthrofibrosis in May 1999 and left total knee arthroplasty 
and tibial tubercle osteotomy in August 1999.  Physical 
Evaluation Board proceedings dated in February 2000 found the 
veteran unfit for further duty due to residuals of the tibial 
fracture status post left total knee arthroplasty and 
probable compartment syndrome with nerve palsy, which it 
evaluated as 60 percent and 20 percent disabling, 
respectively.  It was noted that the veteran was still 
recuperating from the knee replacement, though he continued 
to have left knee weakness and limited motion.  With respect 
to the nerve palsy, he had some recovery of peroneal nerve 
function, though he still had some sensory deficit and 
weakness in the left ankle and foot and drooping of the first 
and second toes.  The veteran was placed on the Temporary 
Disability Retired List.     

The RO received the veteran's compensation claim in April 
2000.  In a July 2000 rating decision, the RO granted service 
connection for residuals of comminuted and displaced tibial 
fracture with arthrofibrosis, post-traumatic degenerative 
changes, septic arthritis, and acute osteomyelitis, status 
post left total knee arthroplasty with tibial tubercle 
osteotomy.  It assigned a 100 percent rating from April 1, 
2000 and a 30 percent rating from October 1, 2000.  The RO 
also granted service connection for residuals of probable 
compartment syndrome with peroneal, femoral, tibial, and 
sacral plexus and gluteal nerve injuries, rated as 
noncompensable (zero percent disabling).  The veteran timely 
perfected an appeal of that decision.  

During the November 2000 VA examination, the veteran 
complained of constant numbness and tingling in the anterior 
aspect of the left leg from the knee down.  He also had left 
foot drop with difficulty walking.  With respect to the left 
leg orthopedic disability, the veteran complained of 
stiffness, swelling, and chronic pain in the knee.  He was 
not able to walk more than a few hundred yards, take out the 
trash, or mow the yard; he had difficulty climbing stairs.  
He was able to walk short distances, drive a car, and shop.  
The veteran was currently employed as an engineer.  Physical 
examination of scars was unremarkable.  Deep tendon reflexes 
were normal in the lower extremities.  There was decreased 
sensation to pain and touch on the left anterior surface of 
the left leg.  Extension of the left foot was difficult.  Leg 
length was 98 centimeters on the right and 96 centimeters on 
the left.  The veteran required an ankle fixation orthotic 
(AFO) to prevent foot drop.  Left knee motion was limited by 
pain to 0 to 95 degrees.  In addition to the pain, there was 
left knee tenderness, lack of endurance, and fatigue.  There 
were no constitutional signs of arthritis.  X-rays showed of 
the left knee showed total joint replacement and healed 
fracture of the proximal tibia and fibula.  The left femur 
was normal.  X-rays of the lumbosacral spine were essentially 
normal.  The examiner commented that the veteran's occupation 
primarily involved deskwork.  His daily activities were 
affected by limited mobility with difficulty with prolonged 
walking, doing household chores, and climbing stairs.  

In an August 2001 rating decision, the RO increased the 
disability rating for residuals of probable compartment 
syndrome with nerve injuries to 20 percent effective from 
April 2000.    

The veteran presented to the Naval Medical Clinic in August 
2001 for knee pain and a refill of Celebrex.  Examination 
revealed atrophy of the left quadriceps, reduced knee motion, 
reduced foot dorsiflexion, and wide-based gait with stiff 
knee.   

A periodic Temporary Disability Retired List examination was 
performed in November 2001.  The veteran reported ambulation 
limited to less than two blocks per day.  He did not use an 
assistive device.  He was able to drive a car.  There was 
constant pain evaluated as 2/10 that increased to 5/10 with 
activity.  The veteran took non-steroidal anti-inflammatory 
drugs (NSAIDs) for pain.  He denied fever, drainage, or 
effusion.  The veteran continued to report decreased 
sensation, unchanged from prior reports.  He worked part-
time, 20 hours a week.  It was noted that electrodiagnostic 
studies performed in October 2001 were mildly abnormal with 
respect to the superficial peroneal sensory nerve; otherwise, 
motor nerves appeared intact.  Physical examination revealed 
normal valgus alignment of the left knee with no effusion.  
Range of motion was limited to 0 to 110 degrees.  There was 
no erythema or drainage.  Ligaments were stable.  There was 
subjectively decreased sensation over the superficial and 
deep peroneal nerve distribution and the saphenous and sural 
nerve distribution at about 25 percent of normal.  Plantar 
tibial nerve function was wholly intact.  Motor function was 
intact, 5/5, in the extensor hallucis longus, tibialis 
anterior, peroneals, and plantar flexors.  X-rays showed 
stable components without osteolysis.  The examining 
physician concluded that the veteran's condition was stable.  
It was observed that the veteran was probably at baseline for 
activity and pain levels; he had no significant changes since 
the knee replacement.  In addition, it was noted that the 
left knee range of motion was functional and allowed 
activities including stair climbing.      

The veteran testified at a Board hearing in January 2002.  
Concerning his left knee disability, he had daily pain, 
evaluated as 3/10 and characterized as dull and throbbing.  
Increased activity caused swelling and more pain.  He could 
walk 50 or 60 yards before he started feeling joint pain.  
Taking Celebrex alleviated the pain and riding a stationary 
bike loosened up the knee and helped to ease pain.  The 
veteran had an awkward gait due to shortening of the left leg 
and use of a left foot brace.  He did not use a knee brace.  
The veteran agreed that his job as an engineer primarily 
involved deskwork.  He had difficulty doing chores around the 
house, such as gardening and lawn care.  If he stood for more 
than 30 or 40 minutes, he felt the knee wanted to give out 
and he had to sit down.  Current treatment consisted of pain 
medication and home exercise.  With respect to the nerve 
injuries, the veteran stated that he had to use an AFO due to 
partial foot drop.  Without the brace, he had difficulty 
walking.  The foot dragged a little and the toes could not 
flex upward.  The veteran also described reduced sensation 
from the top of the knee to the bottom of the toes.  He 
apparently had sciatic nerve problems as well, based on test 
results, though he did not perceive any abnormality.  He 
continued to have some left thigh atrophy.  The veteran was 
uncomfortable going up and down stairs due to the restricted 
leg motion.  He was able to drive a car normally, though 
doing so for long periods caused knee discomfort.        

VA outpatient notes dated in February 2002 reflected 
evaluation for pain control.  The veteran took Celebrex and 
used a whirlpool for pain, both with some relief.  He 
exercised with a stationary bike, which also helped the pain.  
Records from the National Naval Medical Center dated in March 
2002 also showed complaints of chronic pain, evaluated as a 
3-7/10, aching in quality and localized around the knee.  The 
pain was worse in the morning until the knee was stretched 
out and worse with prolonged weight bearing.  It improved 
with range of motion exercises and medications.  Physical 
examination showed full range of motion, a stable joint, and 
no effusion.  There was continued decreased sensation on the 
anterior aspect of the leg.  The veteran was to continue 
taking Celebrex and add Elavil.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Residuals of Tibial Fracture Status Post Left Total Knee 
Arthroplasty

The veteran's left lower extremity orthopedic disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (Code) 5055, knee replacement with prosthesis.  
38 C.F.R. § 4.71a.  Under Code 5055, a 100 percent rating is 
assigned for the one-year period following the implantation 
of the prosthesis.  Thereafter, if there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is in order.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy to 
Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  

Because the evaluation of the veteran's disability includes 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The left knee disability is currently assigned the minimum 
rating of 30 percent.  In order to warrant a rating greater 
than 30 percent under Code 5256, ankylosis of the knee, the 
disability must at a minimum be analogous to ankylosis in 
flexion between 10 degrees and 20 degrees.  In this case, the 
evidence reflects knee motion well beyond those parameters.  
A rating greater than 30 percent under Code 5261, limitation 
of leg extension, requires a showing of extension limited to 
at least 30 degrees.  However, the evidence of record shows 
full extension.  Finally, in order to warrant an evaluation 
greater than 30 percent under Code 5262, impairment of the 
tibia and fibula, the disability must be analogous to 
nonunion with loose motion that requires a brace.  The 
evidence in this case shows that the left knee is stable and 
that the veteran does not require or use a knee brace.  
Accordingly, there is no basis for an intermediate evaluation 
by analogy to one of these diagnostic codes.     

The evidence of record shows complaints of constant moderate 
pain (2 or 3/10) that increased with activity (5 to 7/10), 
swelling, and stiffness.  Objectively, the November 2000 VA 
examination shows range of motion limited to 0 to 95 degrees 
by pain.  Subsequently, range of motion is recorded as 0 to 
110 degrees in November 2001 and as full in March 2002.  
Neither of these findings mentions any additional limitation 
due to pain.  With respect to weakness, the November 2001 
Temporary Disability Retired List specifically finds normal 
motor function with intact motor nerves shown on October 2001 
electrodiagnostic testing.  The veteran has not described any 
particular left leg weakness associated with the knee 
replacement.  With respect to other factors affecting 
functional loss, there is evidence of left knee tenderness, 
fatigue, lack of endurance, and some left quadriceps atrophy.  
There is no objective finding of swelling, effusion, 
deformity, or incoordination associated with the orthopedic 
disability.  Lacking evidence of severe painful knee motion 
or severe left leg weakness, or other indication of similarly 
severe disability, the Board cannot conclude that the veteran 
currently suffers from the requisite chronic residuals from 
the total knee replacement to warrant an evaluation of 60 
percent under Code 5055.  38 C.F.R. § 4.7.  

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  There is no evidence of hospitalization 
since the veteran's knee replacement in service.  The record 
shows that the veteran is employed as an engineer with 
primarily desk work.  Although his current employment is 
apparently part-time, the evidence does not suggest that 
there is a physical basis for the limited work hours.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for residuals of tibial fracture with left total knee 
arthroplasty.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.   

Finally, the Board notes that there is a two-centimeter 
shortening of the left leg when compared to the right.  
However, under Code 5275, shortening of the bones of the 
lower extremity, such shortening does not meet the criteria 
for a compensable evaluation.  See 38 C.F.R. § 4.31 (where 
the Schedule does not provide a zero percent rating, a zero 
percent is assigned if the requirements for a compensable 
rating are not met).  Moreover, the note to Code 5275 
indicates that a rating for shortening of the lower extremity 
may not be combined with a rating for fracture in the same 
extremity.  As the current evaluation encompasses the 
residuals of the tibial fracture that led to the need for the 
total knee arthroplasty, the Board finds that a separate 
rating for shortening of the left lower extremity is 
precluded.   

2.  Residuals of Compartment Syndrome with Multiple Nerve 
Injuries

The veteran's neurologic disability is evaluated as 20 
percent disabling by analogy to Code 8521, paralysis of the 
external popliteal (common peroneal) nerve.  38 C.F.R. § 
4.124a.  Code 8521 provides for a 20 percent rating when 
there is moderate incomplete paralysis and a 30 percent 
rating for severe incomplete paralysis.  A maximum schedular 
evaluation of 40 percent is in order for complete nerve 
paralysis, with the following characteristics: foot drop and 
slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of the 
proximal phalanges of toes lost; abduction of the foot lost, 
adduction weakened; and anesthesia covers the entire dorsum 
of the foot and toes.

The note to the rating schedule for peripheral nerves advises 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 

During the January 2002 Board hearing, the veteran's 
representative asserted that application of Code 8520, 
paralysis of the sciatic nerve, is appropriate in this case.  
Code 8520 lists the following characteristics for complete 
paralysis of the sciatic nerve: the foot dangles and drops, 
no active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
Although the veteran experiences some foot drop, that aspect 
of the disability is encompassed within the criteria set 
forth in Code 8521.  In addition, the remaining criteria set 
forth in Code 8521 more exactly reflect the symptomatology 
demonstrated by the record.  Moreover, the Board emphasizes 
that, despite the notation of sciatic nerve injury in 
service, the service-connected disability does not 
specifically include the sciatic nerve.  Accordingly, the 
Board finds that the disability is most appropriately 
evaluated, as the RO has done, under Code 8521.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

The evidence reflects subjective report of decreased 
sensation, as well as numbness or tingling, on the anterior 
aspect of the left leg from the knee to the toes, and 
difficulty walking due to some foot drop and drooping toes.  
The veteran uses an AFO to aid in walking, but no cane or 
other assistive device.  Physical examination reveals 
decreased sensation to pain and touch.  October 2001 
electrodiagnostic testing reportedly shows mild abnormality 
of the superficial peroneal sensory nerve.  The motor nerves 
are intact, as shown by testing and physical examination.  
There is reduced ability to dorsiflex the left foot and the 
left toes.  The Board finds that this evidence reflects 
disability in most of the facets discussed in the criteria 
for complete paralysis, though to a reduced degree.  
Specifically, dorsiflexion of the foot and toes is not lost, 
but decreased and difficult to accomplish.  Similarly, there 
is reduced sensation, but not complete anesthesia, over the 
entire dorsum of the foot and toes.  Due to the severity of 
symptomatology approaching, but not yet meeting, the criteria 
for complete paralysis, the Board finds that the overall 
disability picture more nearly approximates the criteria for 
a 30 percent rating for severe incomplete paralysis under 
Code 5821.  38 C.F.R. § 4.7.  

Again, the Board finds no basis for referring the case for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1).  As discussed above, there is no evidence of 
associated frequent hospitalizations or marked impact of the 
disability on the veteran's employment.  Therefore, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports a 30 percent disability rating.  
38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.      

The Board emphasizes that the awarded increase does not 
result in a combined disability rating for the left lower 
extremity that runs afoul of the amputation rule.  See 
38 C.F.R. §§ 4.25 (combined ratings table), 4.68 (amputation 
rule).    


ORDER

An initial disability rating greater than 30 percent from 
October 1, 2000 for residuals of comminuted and displaced 
tibial fracture with arthrofibrosis, post-traumatic 
degenerative changes, septic arthritis, and acute 
osteomyelitis, status post left total knee arthroplasty with 
tibial tubercle osteotomy is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 30 percent disability rating 
for residuals of probable compartment syndrome with peroneal, 
femoral, tibial, and sacral plexus and gluteal nerve injuries 
is granted.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

